Citation Nr: 1759171	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-39 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the claim has since been transferred to the RO in Detroit, Michigan. 

This appeal was previously before the Board in September 2015, at which time it was reopened and remanded for further development. 

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The Veteran seeks service connection for chronic myelogenous leukemia, which he contends was caused by exposure to Agent Orange while serving in the Republic of Vietnam.  In its September 2015 remand, the Board conceded the Veteran's herbicide exposure, based on his Vietnam service.  It noted at the time that chronic myelogenous leukemia is not among the diseases presumptively associated with herbicide exposure, but that service connection may still be established on a non-presumptive direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. §§ 3.307(a), 3.309(e) (2017).  As the evidence of record at the time of the previous remand included an unsupported opinion from Dr. F., the Veteran's private oncologist, the Board instructed the AOJ to contact the Veteran and have him request a supplemental opinion from his oncologist.  If such an opinion was not received, the AOJ was to schedule a VA examination to address the etiology of his leukemia.  The examiner was to be informed that he or she could not solely rely on the fact that chronic myelogenous leukemia is not presumptively associated with exposure to Agent Orange when addressing etiology.

The AOJ sent a letter to the Veteran in November 2015, asking him to contact his oncologist for the opinion.  No response was received to the letter and, in February 2016, the Veteran underwent a VA examination.  In his resulting examination report, the VA physician determined that the Veteran's leukemia was not due to his conceded exposure to Agent Orange.  He provided no rationale for this conclusion, other than to cite unnamed, generic "medical research."  

Subsequently, later that month, the AOJ contacted the examiner for an addendum opinion that was fully responsive to the questions in the Board's September 2015 remand, to include its instruction regarding presumption and Agent Orange.  In a response the following week, the examiner simply copied the same conclusion he made previously, changing "the Veteran" to the Veteran's formal name.  Otherwise, the addendum opinion was essentially the same.

In a November 2017 statement from the Veteran's representative, she noted that the February 2016 VA examiner did not comply with the Board's instructions when he failed on two occasions to provide an etiology or rationale for his conclusion.  The Board agrees and, as a result, finds that a responsive and more detailed medical opinion is necessary to resolve the claim before it.  See Stegall, supra, at 270 (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms);  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In addition, the Veteran's representative provided medical treatise information addressing chemical exposure and the development of leukemia.  The Board notes that while medical articles or treatises can provide support to a claim, they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  Upon remand, the VA examiner will be asked to address the article. 

Finally, the Veteran should once again be given the opportunity to contact his private oncologist, Dr. F., to request a supplemental opinion regarding the etiology of his chronic myelogenous leukemia. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and afford him the opportunity to request a supplemental opinion from his private oncologist, Dr. F.  The Veteran should be advised that in order to support a grant of service connection, Dr. F. must articulate and detail the underlying reasons and bases for all opinions expressed.   

2.  The AOJ is asked to provide the entire claims file and all electronic records to an appropriate specialist, preferably an oncologist and someone one other than the February 2016 VA examiner, in order to determine the nature and etiology of the Veteran's chronic myelogenous leukemia.  The need for a physical examination is left to the discretion of the physician providing the opinion.

Following thorough reviewing the evidence of record, the physician is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's chronic myelogenous leukemia was caused by his conceded exposure to herbicide agents, including Agent Orange.  

The physician must provide a complete rationale for all opinions expressed.  In doing so, the physician may not rely solely on the fact that chronic myelogenous leukemia is not presumptively associated with exposure to Agent Orange.  

The physician is also asked to review the medical treatise provided by the Veteran's representative in November 2017, concerning a link between exposure to certain chemicals and chronic myelogenous leukemia.  While the article may not apply to this particular Veteran, the physician should address it by analogy to this Veteran's claim.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

